Citation Nr: 0923471	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posterior tibial 
tendonitis of the bilateral feet.

2.  Whether the reduction of the disability evaluation for 
residuals of status post L4-S1 transforaminal lumbar 
interbody fusion with degenerative disc disease from a 30 
percent to a 10 percent evaluation effective January 1, 2007 
was proper.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2006, the RO denied service connection for posterior 
tibial tendonitis of the right foot and left foot.  In 
October 2006, the RO reduced the evaluation for residuals of 
status post L4-S1 transforaminal lumbar interbody fusion with 
degenerative disc disease (orthopedic manifestations of the 
service-connected lumbar spine disability) from 30 percent to 
10 percent effective January 1, 2007.  The Veteran 
subsequently perfected this appeal.  

In September 2008, a Central Office hearing was held before 
the undersigned Veterans Law Judge.  At the hearing, the 
Veteran raised a claim of clear and unmistakable error (CUE) 
in the original rating decision that assigned a 30 percent 
evaluation for the orthopedic manifestations of his lumbar 
spine disability.  The Veteran pointed out that his first VA 
examination (appears to be December 2003) showed flexion 
limited to 30 degrees and he argues that this warrants a 40 
percent evaluation pursuant to VA's rating schedule.  This 
issue is referred to the RO for the appropriate action.  

In November 2008, the Board remanded this case for additional 
development.  It has since returned to the Board.  





FINDINGS OF FACT

1.  The May 2005 MRI of the feet did not show any pathology 
of the bilateral tibialis tendon; and the greater weight of 
probative evidence is against finding that the Veteran has 
posterior tibial tendonitis of the bilateral feet. 

2.  The Veteran was properly notified of the May 2006 
proposed reduction; and the reduction from 30 percent to 10 
percent for the orthopedic manifestations of the service-
connected lumbar spine disability was warranted.  

4.  On the January 26, 2009 VA examination, forward flexion 
was limited to 45 degrees.

5.  Evidence of record shows the Veteran suffers from bladder 
dysfunction associated with lumbar spine disease status post 
fusion with urinary urgency, incomplete emptying, dribbling 
and urge incontinence.  There is no evidence of obstructed 
voiding or urine leakage requiring the wearing of absorbent 
materials; the Veteran reports a daytime voiding interval of 
two to three hours and nocturia times two.  


CONCLUSIONS OF LAW

1.  Service connection for posterior tibial tendonitis of the 
bilateral feet is not warranted.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The reduction for the orthopedic manifestations of the 
Veteran's service-connected lumbar spine disability from 30 
percent to 10 percent effective January 1, 2007 was proper.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.105(e), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2008).  

3.  The criteria for a 20 percent evaluation for the 
orthopedic manifestations of the Veteran's service-connected 
lumbar spine disability are met effective January 26, 2009.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).  

4.  The criteria for a separate 10 percent evaluation for 
bladder dysfunction associated with lumbar spine disease 
status post fusion are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.71a, Diagnostic Code 5243, 
4.115a, 4.115b, Diagnostic Code 7542 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

By letter dated in December 2005, the Veteran was notified of 
the information necessary to substantiate a claim for service 
connection for bilateral posterior tibial tendon dysfunction.  
The Veteran was advised of the information and evidence that 
VA would obtain and of the information and evidence that he 
was responsible for providing.  He was also asked to provide 
any evidence in his possession that pertained to his claim.  
Letter dated in March 2006 provided information regarding how 
VA assigns disability ratings and effective dates.  The claim 
was readjudicated in the October 2007 SOC.

Under the VCAA, VA has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records and VA medical center (VAMC) records.  As requested 
in the November 2008 remand, the Veteran was provided VA feet 
and neurologic examinations.  The Board acknowledges that the 
January 2009 examiner did not provide a medical opinion as 
requested.  However, the examiner essentially explained that 
there was not a current diagnosis of bilateral tibial 
tendonitis and therefore, a medical opinion was not 
necessary.  On review, the Board finds that there was 
substantial compliance with the remand directive and 
additional examination and/or opinion is not required.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Regarding the propriety of the reduction for the Veteran's 
service-connected lumbar spine disability, the Board notes 
that the appeal on this issue stems from disagreement with a 
38 C.F.R. § 3.105(e) reduction and is not based on a claim or 
application for benefits.  The regulations pertaining to the 
reduction of evaluations for compensation contain their own 
notification and due process requirements.  See 38 C.F.R. § 
3.105(e), (i) (2008).  For this reason, the Board concludes 
that the VCAA does not apply to the claim decided herein.

The Board further concludes that VA has complied with the 
notification and due process requirements applicable to 
reduction of evaluations.  Specifically, a May 2006 letter 
advised the Veteran of the proposed reduction.  Following the 
rating decision that reduced the disability evaluation, the 
Veteran's claim was readjudicated in a Statement of the Case 
(SOC).  The SOC informed the Veteran of the relevant laws and 
regulations, to include the rating criteria applicable to his 
disability.  Additionally, the Veteran was afforded the 
opportunity to testify in support of his claim at a hearing.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim, and his claim 
was most recently readjudicated in a February 2009 
Supplemental Statement of the Case (SSOC).  The purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.  Accordingly, the Board will proceed to a decision on 
the merits.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Analysis

Service connection

The Veteran contends that service connection is warranted for 
bilateral tibial tendonitis.  At the hearing, the Veteran 
reported that the injury to his feet started in approximately 
November to December 1998 with continued foot problems during 
service.  He reported that he still has braces for his feet 
but that he has worn them out.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

Without a currently diagnosed disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

On examination for enlistment in November 1999, the Veteran's 
feet were reported as normal on clinical evaluation.  On 
medical board examination prior to separation, mild pes 
planus asymptomatic was noted.  

The Veteran underwent a VA general medical examination in 
December 2003 prior to his discharge date.  He had bilateral 
flat feet and there was tenderness on the medial and 
posterior aspect of the plantar fascia of the left foot.  
Gait was normal without ambulatory aids.  Diagnoses included 
bilateral pes planus and plantar fasciitis, left foot.  The 
Veteran was subsequently service-connected for these 
disabilities.  

In December 2004, the Veteran presented to the VAMC emergency 
room with complaints of bilateral foot pain.  He reported 
chronic foot pain to the bilateral feet since marching in the 
military when his arches collapsed.  He reported the foot 
pain was intermittent and worse with standing for long 
periods.  Examination revealed pes planus deformity present 
on both feet. 

The Veteran underwent a podiatry consult in February 2005.  
He described Achilles tendon pain and pain along the medial 
malleolus and plantar pain to the metatarsal heads.  On 
examination, there was pain upon palpation of the medial band 
of the plantar fascia bilaterally from the origin to the 
insertions and pain along the distal course of the PT tendon 
from the malleolus to the navicular bilaterally.  There was 
pain on toe raise.  Assessment was (1) foot pain; (2) plantar 
fasciitis bilaterally; and (3) posterior tibial tendon 
dysfunction bilaterally.  The Veteran was given an injection 
in the heels, Medrol dose pack, and consults to prosthetics 
for lace up ankle braces and to physical therapy for 
treatment and an Arizona brace.  
	
Letter to the Veteran's employer dated in February 2005 
indicated the Veteran was unable to work due to tendonitis 
and fasciitis, but could return to light duty work after 
approximately five days.  

The Veteran continued to follow-up in podiatry and in May 
2005 underwent an MRI of the feet.  Impression was (1) no 
evidence of primary or secondary signs of posterior tibial 
tendon dysfunction; specifically, there was no evidence of 
partial or full thickness tear, talo navicular fault or heel 
valgus; and (2) incidentally noted lipoma involving the left 
calcaneus.  

The Veteran was again evaluated in podiatry in June 2005 with 
similar findings.  He was instructed to try the brace.  It 
was also noted that podiatry could only do so much for him 
and it would take an effort on his part to resolve his 
problems.  The Veteran reported that the dose pack and 
injection did not help but he continued to be on his feet for 
extended periods of time.  The Veteran was seen again in 
August 2005 and indicated he had not received improvement 
with his treatment plan.  It was noted that the MRI was 
negative for soft tissue trauma and assessment was foot pain 
and bilateral plantar fasciitis.  

The Veteran underwent a VA examination in April 2006.  The 
claims file was not available for review.  On examination of 
the feet, the arches appeared essentially normal but there 
was some abnormal weight bearing with pronation of the feet 
on walking.  There was tenderness to palpation of the 
posterior tibialis tendon which was in normal alignment.  
There was some local pain and swelling mostly of the right 
ankle, around the area of the tibialis tendon.  There was 
tenderness to palpation of the plantar fascia bilaterally.  
Current plain x-ray of the feet showed no evidence of pes 
planus and MRI of the feet showed no evidence of posterior 
tibial tendon tear or dislocation.  Diagnosis was symptomatic 
bilateral plantar fasciitis and posterior tibial tendonitis.  

The Veteran underwent a VA examination in January 2009.  The 
claims file was reviewed.  The Veteran reported continued 
pain on a daily basis in both feet.  Following examination 
and review of radiology results, diagnosis was plantar 
fasciitis, left foot; and asymptomatic calcaneal spur, right 
foot.  Pes planus was associated with the diagnosis.  The 
examiner stated that the Veteran was initially diagnosed to 
have tibial tendonitis by podiatry in February 2005.  
However, after full evaluation, including an MRI of both feet 
which did not show any pathology of the tibialis tendon, the 
final working diagnosis by podiatry was plantar fasciitis, 
both feet.  

In determining whether service connection is warranted, the 
Board observes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  The Court has held 
that "this requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

The Board acknowledges McLain, supra, but finds that case 
distinguishable from the case currently on appeal.  That is, 
this is not a situation where tibial tendonitis was diagnosed 
and subsequently resolved itself.  Rather, it appears that an 
initial diagnosis of tibial tendonitis was made, but 
following a full evaluation, was not supported by objective 
pathology.  The Board acknowledges that the diagnosis of 
posterior tibial tendonitis was again made on the April 2006 
examination despite the negative MRI.  The basis for 
continuing this diagnosis is unclear and the examiner did not 
reconcile the diagnosis with the absence of findings on MRI.  
In this regard, the Board finds the January 2009 examination 
more probative.  That is, the examiner reviewed the claims 
file and specifically addressed whether the diagnosis was 
supported by objective findings.  The examiner provided 
sufficient rationale for his comments.

The Board acknowledges the Veteran's contentions that his 
current foot problems started in military service.  
Certainly, he is competent to describe symptoms in his lower 
extremities; however, as a lay person, he is not competent to 
diagnose tibial tendonitis or provide a medical etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  Thus, the Board places much greater probative weight 
on the medical evidence of record, which as discussed above, 
does not contain a confirmed diagnosis of bilateral tibial 
tendonitis.  Thus, service connection is not warranted.  See 
Brammer, supra.  

The preponderance of the evidence is against the Veteran's 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).  

In passing, the Board observes that the Veteran is currently 
service-connected for bilateral pes planus with left foot 
plantar fasciitis.  If the Veteran believes his disability 
has increased in severity, he may file a claim for increase; 
however, the Board lacks jurisdiction to consider that issue 
at this time.

Propriety of reduction

The Veteran contends that the 30 percent evaluation for his 
lumbar spine disability should not have been reduced to 10 
percent.  The Board observes that the 30 percent evaluation 
was assigned for orthopedic manifestations of the lumbar 
spine disability.  Following notice of the proposed 
reduction, the Veteran argued that his range of motion was 
not tested and he requested additional examination.  At the 
hearing, however, the Veteran clarified his statement and 
indicated that he stood corrected on this comment.  The 
Veteran reported continued problems with his back disability 
and that it impacts his employment.  

Rating decision dated in April 2004 granted service 
connection for residuals of status post L4-S1 transforaminal 
lumbar interbody fusion with degenerative disc disease and 
assigned a 30 percent evaluation effective December 23, 2003.  
Rating decision dated in July 2004 continued the 30 percent 
evaluation.  In July 2005, the Veteran submitted a claim for 
increase and he subsequently underwent VA examination.  
Rating decision dated in May 2006 proposed to reduce the 30 
percent evaluation to 10 percent.  Rating decision dated in 
October 2006 reduced the evaluation to 10 percent effective 
January 1, 2007.  The Veteran disagreed with this decision, 
essentially contending that his condition had worsened, not 
improved.  

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2008). The beneficiary will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id.  The beneficiary will also be informed that he or 
she will have an opportunity for a predetermination hearing.  
38 C.F.R. § 3.105(i) (2008).

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105.  As discussed 
above, the Veteran was notified of the proposed reduction and 
was given an opportunity to submit additional evidence and/or 
request a hearing.  The reduction was made effective no 
sooner than permitted by current law and regulations ("the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final action expires").  
38 C.F.R. § 3.105(e) (2008).  The Veteran has not contended 
that these provisions were not complied with.

The Board observes that additional requirements are set forth 
at 38 C.F.R. § 3.344 (2008).  However, these provisions apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (2008).  In this case, the 30 percent 
evaluation has been in effect less than 5 years and 38 C.F.R. 
§ 3.344(a) and (b) are not for application.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of a veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  If there is a question as to which 
evaluation to apply to a veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2008).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

The Veteran's lumbar spine disability has been evaluated 
pursuant to Diagnostic Codes 5243 (intervertebral disc 
syndrome) and 5241 (spinal fusion).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
Diagnostic Code 5241 and also to Diagnostic Code 5243 unless 
it is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The Board 
observes that there is no objective evidence of 
incapacitating episodes as defined by regulation.  See 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2008).  

The General Rating Formula applies with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A 10 percent evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is assigned 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2008).  

For VA purposes, normal range of motion of the thoracolumbar 
spine is forward flexion to 90 degrees; extension to 30 
degrees; lateral flexion, right and left to 30 degrees; and 
lateral rotation, right and left to 30 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2008).   

The Board acknowledges that evidence of record at the time of 
reduction shows various neurosurgery consults and/or visits.  
For purposes of determining the propriety of the reduction, 
however, the Board will largely focus on the relevant 
orthopedic findings at that time as the reduction 
specifically pertained to the orthopedic manifestations of 
the Veteran's service-connected lumbar spine disability.  

On VA examination in April 2006, the Veteran reported 
localized lower back pain in the area of the surgery that is 
constant and chronic.  He uses a TENS unit with some relief.  
He reported no problems with activities of daily living but 
he does have some difficulty at work and he has missed work 
because of generalized pain and some other issues.  The pain 
can be aggravated for any reason but he did not describe any 
particular flare-ups or incapacitating episodes.  On physical 
examination of the lumbar spine, there was tenderness across 
the lower back.  There was no muscle spasm.  Range of motion 
was painful with forward flexion from 0 to 70 degrees; 
backward extension 0 to 5 degrees; lateral flexion 0 to 15 
degrees; and rotation 0 to 25 degrees.  The Veteran felt 
stiff with repetition but there was no change in the range of 
motion and there was no evidence of increased weakness or 
incoordination.  Straight leg raising was positive 
bilaterally at 45 degrees.  Deep tendon reflexes were normal 
and there was no sensory or motor loss.  Gait was essentially 
normal except for pronation of the feet and pain in the feet 
with heel and toe walking.  Review of MRI of the lumbar spine 
showed postoperative changes at L4-L5-S1 levels and no 
residual herniated disc or significant scar tissue and no 
significant lumbar stenosis.  Diagnosis was residuals, status 
post spinal surgery with diskectomy and spinal fusion, with 
chronic pain and decrease in range of motion of the spine.  

As noted, the April 2006 VA examination showed forward 
flexion to 70 degrees.  This is an improvement in flexion 
from previous examinations.  Assuming the lateral flexion and 
rotation measurements were bilateral, combined range of 
motion would equal 155 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Disease and Injuries of the Spine, 
Note (2) (2008).  Considering the range of motion findings 
shown on this examination, only a 10 percent evaluation is 
warranted.  Relevant treatment records show continued 
complaints of back pain but do not include range of motion or 
other findings supporting an evaluation greater than 10 
percent.  Additionally, objective findings do not support a 
higher evaluation based on functional impairment due to pain 
on motion and other factors.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Veteran reported that he misses work due to 
his low back disability and has even had to change jobs.  The 
Board acknowledges the Veteran's contentions; however, the 
symptoms and manifestations of his back disability as shown 
by the record are precisely those contemplated by the 
applicable rating criteria.  Also, he is not frequently 
hospitalized for his disability and the most recent VA 
examination report reflects that he is currently employed 
full-time as a service manager at a car dealership.  Thus, 
while the Board has considered the Veteran's reports of 
missing work and having to change jobs in the past, the Board 
finds that the greater weight of the evidence is against 
finding that his case is so exceptional as to warrant 
consideration for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

On review, the Board finds that the reduction from 30 percent 
to 10 percent for the orthopedic manifestations of the 
Veteran's service-connected lumbar spine disability effective 
January 1, 2007 was proper.  

The Board notes that the issue on appeal was whether the 
reduction was proper and not whether the Veteran is entitled 
to an increase. See Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  Notwithstanding, pursuant to the remand additional 
examination was obtained, which included findings relevant to 
the evaluation of the orthopedic manifestations of the 
Veteran's lumbar spine disability.  

On examination in January 2009, the Veteran's range of motion 
was flexion from 0 to 45 degrees; extension 0 to 10 degrees; 
left lateral flexion 0 to 15 degrees; left lateral rotation 0 
to 15 degrees; right lateral flexion 0 to 10 degrees; and 
right lateral rotation 0 to 15 degrees.  There was objective 
evidence of pain on active range of motion, although 
additional limitations were not shown following repetition.  
Considering these findings, a 20 percent evaluation, and no 
more, is warranted based on flexion limited to 45 degrees.  

Furthermore, pursuant to the General Rating Formula, 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment are to be 
separately evaluated under an appropriate diagnostic code.  
See General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).  The Board observes that the Veteran 
is currently receiving a separate 10 percent evaluation for 
neurologic impairment of the left lower extremity associated 
with his lumbar spine disability.  This evaluation was not 
reduced and continues to date.  The Veteran has not submitted 
an appeal with regard to this issue and whether the Veteran 
is entitled to an increased evaluation for this disability is 
not within the Board's jurisdiction to consider at this time.  

Notwithstanding, the Board finds that whether a separate 
evaluation should be assigned for any other associated 
neurologic impairment is for consideration.  At the time of 
the reduction, there were findings suggesting possible 
bladder impairment.  The Veteran reported bladder symptoms 
during service and outpatient records indicate continued 
complaints of bladder fullness as well as urgency and 
incontinence.  In order to determine whether an additional 
separate evaluation would be appropriate for bladder 
impairment, the Board requested a neurological examination, 
which was conducted in January 2009.  At that time, the 
Veteran reported urinary incontinence but does not require 
the wearing of absorbent material.  He also has urinary 
frequency with a daytime voiding interval of two to three 
hours and nocturia times two.  He does not have any fecal 
incontinence.  On the genitourinary portion of the 
examination, the Veteran reported urgency, dribbling, and 
straining to urinate.  Examination of the bladder and urethra 
was reported as normal.  Diagnosis was bladder dysfunction 
from lumbar spine disease, status post fusion with urinary 
urgency, incomplete emptying, dribbling and urge 
incontinence.  

Pursuant to the rating schedule, neurogenic bladder is 
evaluated as voiding dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7542 (2008).  Voiding dysfunction may be 
rated as urine leakage, frequency, or obstructed voiding.  38 
C.F.R. § 4.115a (2008).  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows: requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day (60 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the wearing of absorbent materials 
which must be changed less than 2 times per day (20 percent).  
Id.

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night (40 percent); daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night (20 percent); and daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night (10 percent). Id.  

Although the Veteran reported straining to urinate, there is 
no difficulty starting stream and no urine retention.  
Objective evidence does not support a finding of obstructed 
voiding and the Board will not discuss the rating criteria 
pertaining to such.  

As noted, the Veteran denied the need for absorbent 
materials.  However, he reported a daytime voiding frequency 
of every two to three hours and nocturia times two.  The 
Veteran is competent to report his frequency of urination and 
the Board has no reason to doubt his credibility.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  Accordingly, the criteria for a separate 
10 percent evaluation is warranted based on urinary 
frequency.  

The Board notes that the Veteran also reports intermittent 
complaints related to his right lower extremity.  Despite the 
Veteran's subjective complaints, objective evidence does not 
establish neurologic impairment on the right.  Thus, the 
Board concludes that any neurological impairment would be 
consistent with no more than slight, incomplete paralysis of 
the sciatic nerve, which would not warrant a compensable 
rating under 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2008).

In summary, the Board finds that the reduction from 30 
percent to 10 percent for orthopedic manifestations of the 
Veteran's service-connected lumbar spine disability effective 
January 1, 2007 was proper.  However, the Board also finds 
that, for the period beginning on and after January 26, 2009, 
a 20 percent evaluation, and no more, for the orthopedic 
manifestations of the Veteran's service-connected lumbar 
spine disability is warranted.  Similarly, the Board also 
finds that a separate 10 percent evaluation for bladder 
dysfunction associated with service-connected lumbar spine 
disability is also warranted.  





ORDER

Service connection for posterior tibial tendonitis of the 
bilateral feet is denied.  

The reduction from 30 percent to 10 percent for orthopedic 
manifestations of the Veteran's service-connected lumbar 
spine disability effective January 1, 2007 was proper.

For the period beginning on and after January 26, 2009, a 20 
percent evaluation, and no more, for the orthopedic 
manifestations of the Veteran's service-connected lumbar 
spine disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A separate 10 percent evaluation for bladder dysfunction 
associated with service-connected lumbar spine disability is 
granted, subject to the laws and regulations governing the 
award of disability benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


